


EXHIBIT 10.3


AGREEMENT DATED 12/13/13
CONFORMED TO REFLECT 2/28/14 AND 3/4/2014 EXTENSIONS/CONSENTS
BY MAJORITY CONSENTING NOTEHOLDERS


 
 
THIS PLAN SUPPORT AGREEMENT IS NOT AN OFFER WITH RESPECT TO ANY SECURITIES OR A
SOLICITATION OF VOTES WITH RESPECT TO A CHAPTER 11 PLAN OF REORGANIZATION. ANY
SUCH OFFER OR SOLICITATION WILL COMPLY WITH ALL APPLICABLE SECURITIES LAWS
AND/OR PROVISIONS OF THE BANKRUPTCY CODE. ACCEPTANCES OR REJECTIONS WITH RESPECT
TO A CHAPTER 11 PLAN OF REORGANIZATION MAY NOT BE SOLICITED EXCEPT IN ACCORDANCE
WITH THE BANKRUPTCY CODE.




PLAN SUPPORT AGREEMENT


This PLAN SUPPORT AGREEMENT is made and entered into as of December 13, 2013
(the “Agreement”) by and among (i) USEC Inc., a Delaware corporation (“USEC”)
and (ii) each of the holders that have executed this Agreement (each, a
“Consenting Noteholder”) of USEC’s 3.0% Convertible Senior Notes due October 1,
2014 (the “Notes”).


RECITALS


WHEREAS, USEC contemplates a restructuring (the “Restructuring”) pursuant to the
terms of the term sheet (the “Term Sheet”) attached hereto as Exhibit A.
WHEREAS, USEC and the Consenting Noteholders (each a “Party” and collectively,
the “Parties”) anticipate that the Restructuring will be implemented through a
pre-packaged or pre-arranged chapter 11 plan of reorganization.
NOW, THEREFORE, in consideration of the covenants and agreements contained
herein, and for other valuable consideration, the receipt and sufficiency of
which is hereby acknowledged, each Party, intending to be legally bound hereby,
agrees as follows:


1.     Definitions. Capitalized terms used but not otherwise defined herein
shall have the meanings set forth in alphabetical order below:
“Affiliate” has the meaning ascribed thereto in Rule 12b-2 promulgated under the
Securities Exchange Act of 1934.
“Agreement” has the meaning set forth in the preamble.
“Agreement Effective Date” has the meaning set forth in paragraph 2 of this
Agreement.
“Assumption Agreement” has the meaning set forth in paragraph 7 of this
Agreement.
“Ballot” means the ballot distributed with the Disclosure Statement for voting
on the Plan.




--------------------------------------------------------------------------------




“Bankruptcy Code” means title 11 of the United States Code.
“Bankruptcy Court” means the United States Bankruptcy Court for the District of
Delaware.
“Business Day” means a day (other than a Saturday or Sunday) on which banks are
open for general business in New York City.
“Chapter 11 Case” means the voluntary chapter 11 proceeding to be commenced by
USEC for the principal purpose of implementing the Restructuring through the
terms of the Plan.
“Confirmation Order” means the order of the Bankruptcy Court confirming the
Plan.
“Consenting Noteholder” has the meaning set forth in the preamble.
“Consenting Noteholder Claims” has the meaning set forth in paragraph 12(a) of
this Agreement.
“Definitive Documents” means the Disclosure Statement, the Plan, the DIP
Facility, the Exit Facility, and all related implementing documents, agreements,
exhibits, annexes and schedules (including any corporate governance documents,
management incentive plan documents and documents evidencing the New Notes), as
such documents may be amended, modified or supplemented from time to time in
accordance with the terms hereof, reflecting the transactions embodied in the
Term Sheet and in each case mutually acceptable to USEC and the Majority
Consenting Noteholders; provided, however, that (i) the Plan shall be
substantially in the form attached as Exhibit D with such changes hereafter as
shall be mutually acceptable to USEC and the Majority Consenting Noteholders,
(ii) the New USEC Governing Documents (as such term is defined in the Plan)
shall be substantially in the forms attached as Exhibit E with such changes
hereafter as shall be mutually acceptable to USEC and the Majority Consenting
Noteholders; and (iii) the Indenture and the Limited Subsidiary Guaranty (as
such terms are defined in the Plan) shall have terms and provisions consistent
with the Term Sheet and mutually acceptable to USEC and the Majority Consenting
Noteholders.
“DIP Facility” means financing and/or cash collateral arrangements with
EnrichmentCo for the purpose of funding the Chapter 11 Case, which shall be
mutually acceptable to USEC and the Majority Consenting Noteholders.
“Disclosure Statement” means the disclosure statement in respect of the Plan
describing, among other things, the Restructuring and the other transactions
contemplated by the Term Sheet.
“Effective Date” means the date on which the Plan, following entry of the
Confirmation Order by the Bankruptcy Court, becomes effective in accordance with
its terms.
“EnrichmentCo” means United States Enrichment Corporation, a subsidiary of USEC.
“Exit Facility” means third-party secured financing and/or intercompany secured
lending for the purpose of satisfying in full the DIP Facility, if any, and
providing sufficient liquidity for USEC to emerge from Chapter 11 and for USEC
and its subsidiaries to operate after USEC’s emergence from Chapter 11, which
shall be mutually acceptable to USEC and the Majority Consenting Noteholders.
“Indenture” means that certain Indenture dated as of September 28, 2007,
pursuant to which the Notes were issued.




--------------------------------------------------------------------------------




“Majority Consenting Noteholders” means Consenting Noteholders holding a
majority in principal amount of the Notes held by the Consenting Noteholders.
“Material Conditions” means the conditions set forth in paragraph 5 of this
Agreement.
“Maximum Notes Holdings” means the greater of either: (i) $26.5 million; or (ii)
an amount equal to one hundred and ten percent (110%) of the total amount of
Notes owned by the relevant person or entity as of June 27, 2013 as set forth on
a separate schedule provided to USEC by the Noteholder Advisors on the date
hereof (the “June 27 Schedule”). For purposes of making any determination of
Maximum Notes Holdings hereunder, Notes held or owned by any person or entity
shall include Notes, directly or indirectly, legally or beneficially owned or
held by such person or entity, together with any Notes, directly or indirectly,
legally or beneficially owned or held by such person’s or entity’s Affiliates.
“Noteholder Advisors” means Akin Gump Strauss Hauer & Feld LLP, Delaware counsel
to the Consenting Noteholders and Houlihan Lokey Howard & Zukin Capital, Inc.
“Noteholder Confidentiality Agreement” means any one of those certain
confidentiality agreements by and between USEC Inc. and certain Consenting
Noteholders.
“Notes” has the meaning set forth in the preamble.
“Party” or “Parties” has the meaning set forth in the recitals.
“Person” means and includes an individual, a partnership, a joint venture, a
limited liability company, a corporation, a trust, an unincorporated
organization, a group, or any legal entity or association.
“Petition Date” means the date on which the Chapter 11 Case is commenced in the
Bankruptcy Court.
“Plan” means USEC’s proposed plan of reorganization, including all exhibits and
supplements thereto, the terms of which shall be consistent with the Term Sheet,
and which shall be substantially in the form attached as Exhibit D with such
changes hereafter as shall be mutually acceptable to USEC and the Majority
Consenting Noteholders.
“Press Release” has the meaning set forth in paragraph 15 of this Agreement.
“RD&D Program” has the meaning set forth in paragraph 6(b)(vi) of this
Agreement.
“Restructuring” has the meaning set forth in the recitals.
“Solicitation” means the solicitation of votes on the Plan through the
distribution of Ballots either prior to the Petition Date under a pre-packaged
process, as permitted by section 1126(b) of the Bankruptcy Code, or after the
Petition Date under a pre-arranged process, in accordance with section 1125(b)
of the Bankruptcy Code.
“Termination Date” has the meaning set forth in paragraph 6(d) of this
Agreement.
“Term Sheet” has the meaning set forth in the recitals.
“Transfer” has the meaning set forth in paragraph 7 of this Agreement.
“Transferee” has the meaning set forth in paragraph 7 of this Agreement.




--------------------------------------------------------------------------------




“USEC” has the meaning set forth in the preamble.
2.     Agreement Effective Date. This Agreement shall be effective at 12:01 a.m.
Eastern Time on the date on which the following conditions have been satisfied
(the “Agreement Effective Date”): (a) USEC shall have executed and delivered
counterpart signature pages to this Agreement to the Consenting Noteholders and
(b) each of the Consenting Noteholders (together constituting holders of not
less than sixty percent (60%) of the outstanding principal amount of the Notes)
shall have delivered to USEC an executed counterpart of this Agreement, in each
instance, on or before December 13, 2013.
3.     Commitment of Consenting Noteholders. Subject to (a) the occurrence of
the Agreement Effective Date and (b) the satisfaction or waiver of the Material
Conditions pursuant to paragraph 5 of this Agreement, and as long as this
Agreement has not been terminated pursuant to paragraph 6 of this Agreement,
each Consenting Noteholder shall:
(i)     in the context of a Solicitation, vote all Notes beneficially owned by
such Consenting Noteholder, or for which it is the nominee, investment manager,
or advisor for beneficial holders thereof, in favor of the Plan in accordance
with the applicable procedures set forth in the Disclosure Statement and
accompanying voting materials, and return a duly-executed Ballot in connection
therewith no later than the deadline for voting on the Plan;
(ii)     not withdraw or revoke its vote;
(iii)    following the commencement of the Chapter 11 Case, not (A) object, on
any grounds, to confirmation of the Plan, except to the extent that the terms of
such Plan are inconsistent with the terms contained in the Term Sheet, or (B)
directly or indirectly seek, solicit, support or encourage (x) any objection to
the Plan or (y) any other plan of reorganization or liquidation;
(iv)    subject to appropriate confidentiality measures or agreements, cooperate
to the extent reasonable and practicable with USEC’s efforts to obtain required
regulatory approvals of the Restructuring and provide any information that may
be required by regulatory agencies as a condition to obtaining such approvals;
and
(v)    (A) not seek to exercise, or support the exercise of, any remedies under
the Notes or the Indenture, including directing or supporting direction by any
other holder of the Notes of the indenture trustee to declare a default or
otherwise seek enforcement, collection or recovery of claims or obligations
under the Notes or the Indenture, (B) upon the occurrence of any default under
the Notes or the Indenture arising as a result of USEC’s failure to take the
actions required under the Indenture in the event of a “Fundamental Change” due
to the failure of USEC’s common stock to be listed for trading on the New York
Stock Exchange, affirmatively direct the indenture trustee not to take any
actions under Section 502 of the Indenture and not to otherwise seek
enforcement, collection or recovery of claims or obligations under the Notes or
the Indenture as a consequence of such default; provided, however, the foregoing
shall not be construed in any way as requiring any Consenting Noteholder to
provide an indemnity to the trustee under the Indenture, or to incur or
potentially incur any other liability, in connection with such direction, and
(C) not take any other action, including, without limitation, initiating any
legal proceeding that is inconsistent with, or that would delay consummation of,
the transactions embodied in the Term Sheet, and upon completion, the Definitive
Documents; provided, however, that clause (C) above shall not affect the rights
of any of the Consenting Noteholders under this Agreement, any Noteholder
Confidentiality Agreement, the Term Sheet and the Definitive Documents.




--------------------------------------------------------------------------------




4.     USEC Commitment.    Subject to (a) the occurrence of the Agreement
Effective Date and (b) the satisfaction or waiver of the Material Conditions
pursuant to paragraph 5 of this Agreement, and as long as this Agreement has not
been terminated pursuant to paragraph 6 of this Agreement, USEC shall:
(i)     use its reasonable best efforts to (A) support and complete the
transactions embodied in the Term Sheet; (B) do all things reasonably necessary
and appropriate in furtherance of the transactions embodied in the Term Sheet;
and (C) obtain any and all required regulatory and/or third-party approvals for
the transactions embodied in the Term Sheet;
(ii)     not take any action that is inconsistent with, or is intended or is
reasonably likely to interfere with or impede or delay consummation of, the
Restructuring and the transactions embodied in the Term Sheet including but not
limited to, soliciting, encouraging or initiating any offer or proposal from, or
entering into any agreement with, any person or entity concerning any actual or
proposed transaction involving any or all of (A) a competing plan of
reorganization or other financial and/or corporate restructuring of USEC, (B)
the issuance, sale or other disposition of any equity or debt interests, or any
material assets, or (C) a merger, consolidation, business combination,
liquidation, recapitalization, refinancing or similar transaction involving
USEC; provided, however, that in no event shall the provisions of this
subparagraph (ii) limit any interactions or communications between USEC and any
of its preferred stockholders, the Department of Energy, the Nuclear Regulatory
Commission or the Pension Benefit Guaranty Corporation with respect to the
Restructuring or any other matter, provided that such interactions or
communications are not inconsistent with the Restructuring or the Term Sheet;
(iii)     regardless of whether the Restructuring is consummated, promptly pay
in cash upon demand any and all reasonable documented out-of-pocket expenses
incurred by the Consenting Noteholders (except as to any Consenting Noteholder
that has breached and not cured any of its obligations under this Agreement) and
the fees and out-of-pocket expenses of the Noteholder Advisors in accordance
with the terms of their respective engagement letters; and
(iv)    not agree to any resolution of pension claims, including the alleged
Portsmouth 4062(e) event, with the Pension Benefit Guarantee Corporation without
the consent of the Majority Consenting Noteholders.
5.     Material Conditions.
(a)    Before (1) USEC commences the Solicitation on the Plan or commences the
Chapter 11 Case and (2) any Consenting Noteholder will be obligated to support
the Plan under this Agreement, the following conditions (the “Material
Conditions”) shall be satisfied and continuing or shall be waived as provided in
subparagraph (b) below:
(i)    treatment under the Plan of USEC’s preferred stock shall be mutually
acceptable to USEC and the Majority Consenting Noteholders;
(ii)    a commitment for the DIP Facility shall be mutually acceptable to USEC
and the Majority Consenting Noteholders;
(iii)    a commitment for the Exit Facility shall be mutually acceptable to USEC
and the Majority Consenting Noteholders;




--------------------------------------------------------------------------------




(iv)    the initial members of the new board of directors of USEC to serve from
and after the Effective Date shall be designated by the Consenting Noteholders,
which designees shall be reasonably acceptable to USEC; and
(v)    completion of the Definitive Documents and “first day” motions and other
pleadings or filings to be made by USEC in conjunction with the commencement of
the Chapter 11 Case in form and substance mutually acceptable to USEC and the
Majority Consenting Noteholders.
(b)    Any of the Material Conditions may be waived between and with the consent
of USEC and the Majority Consenting Noteholders. For the avoidance of doubt, a
waiver by the Majority Consenting Noteholders shall be binding on all other
Consenting Noteholders.
6.     Termination.
(a)    This Agreement shall terminate in the event that (i) USEC and the
Majority Consenting Noteholders agree to such termination in writing or (ii)
this Agreement is terminated pursuant to any of the remaining provisions of this
paragraph 6.
(b)    USEC may terminate this Agreement as to all of the Parties upon three (3)
Business Days written notice to the Consenting Noteholders of the occurrence of
any of the following events:
(i)    the board of directors of USEC determines in good faith and upon advice
of counsel that proceeding with the Restructuring, or the confirmation and
consummation of the Plan, would be inconsistent with the exercise of its
fiduciary duties;
(ii)    the Material Conditions are not satisfied or waived by March 4, 2014;
(iii)    a material breach by any Consenting Noteholder of its respective
obligations under this Agreement that would have a material adverse impact on
USEC or on the prompt confirmation or consummation of the Plan, which material
breach is not cured on or within three (3) Business Days after the giving of
written notice of such breach to the breaching Consenting Noteholder;
(iv)    the issuance by any governmental authority, including any regulatory
authority or court of competent jurisdiction, of any ruling or order denying any
requisite approval of, or enjoining, the consummation of a material portion of
the Restructuring or the confirmation or consummation of the Plan;
(v)    either the plan support agreement entered into by and between USEC and
Babcock and Wilcox Investment Group (the “B&W PSA”) or the plan support
agreement entered into by and between USEC and Toshiba American Nuclear Energy
Corporation (the “Toshiba PSA”) is terminated;
(vi)    termination or suspension or the announcement of intention to terminate
or suspend funding by the Department of Energy for 80% of the cost of the
American Centrifuge Cascade Demonstration Test Program (such program, including
any extension or successor program, the “RD&D Program”);
(vii)    termination or suspension, or material delay in completion, of the RD&D
Program or announcement of intention to terminate or suspend or material delay
in completion of the RD&D Program, each other than as a result of action or
inaction by USEC;




--------------------------------------------------------------------------------




(viii)    termination, suspension or materially adverse modification of, or the
announcement of the intention to terminate, suspend or modify in a materially
adverse manner by Joint Stock Company Techsnabexport, that certain transitional
supply agreement dated as of March 23, 2011 between EnrichmentCo and Joint Stock
Company Techsnabexport; or
(ix)    the entry of an order by the Bankruptcy Court or any other court with
appropriate jurisdiction which would have the effect of delaying, preventing, or
impeding the Restructuring.
(c)    This Agreement may be terminated as to all the Parties by the Majority
Consenting Noteholders upon three (3) Business Days written notice to USEC of
the occurrence of any of the following events:
(i)    USEC fails to act in a manner materially consistent with this Agreement
or breaches this Agreement;
(ii)    the Material Conditions are not satisfied or waived by March 4, 2014;
(iii)    the board of directors of USEC determines that proceeding with the
Restructuring, or the confirmation and consummation of the Plan, would be
inconsistent with the exercise of its fiduciary duties;
(iv)    USEC fails to commence (A) the Solicitation or (B) the Chapter 11 Case
in the Bankruptcy Court on or before March 7, 2014;
(v)    if the Solicitation occurs before the Petition Date, failure of USEC to
commence the Chapter 11 Case in the Bankruptcy Court within 40 days of the
commencement of such Solicitation;
(vi)    failure of USEC to file the Plan and the Disclosure Statement with the
Bankruptcy Court on the Petition Date, each of which shall be in the form
approved in connection with satisfaction of the Material Conditions;
(vii)    if the Solicitation does not occur before the Petition Date, the
Solicitation has not commenced within 50 days of the Petition Date;
(viii)    the Confirmation Order, including all exhibits (which shall include
the Plan), appendices, plan supplement documents and related documents, each of
which shall be in the form approved in connection with satisfaction of the
Material Conditions, shall not have been entered by the Bankruptcy Court within
(A) 45 days of the Petition Date if the Solicitation occurs before the Petition
Date or (B) 100 days of the Petition Date if the Solicitation occurs after the
Petition Date;
(ix)    the Effective Date shall not have occurred within (A) 65 days of the
Petition Date if the Solicitation occurs before the Petition Date or (B) 120
days of the Petition Date if the Solicitation occurs after the Petition Date;
(x)    the conversion of the Chapter 11 Case to a case under Chapter 7 of the
Bankruptcy Code;
(xi)    the appointment of a trustee, receiver or examiner in the Chapter 11
Case;
(xii)    the amendment, modification or filing of a pleading by USEC seeking to
amend or modify any of the Definitive Documents or any documents related to the
foregoing, including motions,




--------------------------------------------------------------------------------




notices, exhibits, appendices and orders, in a manner not acceptable to the
Majority Consenting Noteholders;
(xiii)    USEC experiences any circumstance, change, effect, event, occurrence,
state of facts or development, either alone or in combination that has had or is
reasonably likely to have a short-term or long-term material adverse effect on
the financial condition or operations of USEC and its subsidiaries;
(xiv)    USEC fails to pay the reasonable documented out-of-pocket expenses of
each Consenting Noteholder and the fees and expenses of the Noteholder Advisors
in accordance with the terms of their respective engagement letters;
(xv)    the issuance by any governmental authority, including any regulatory
authority or court of competent jurisdiction, of any ruling or order denying any
requisite approval of, or enjoining, the consummation of a material portion of
the Restructuring or the confirmation or consummation of the Plan;
(xvi)    the entry of an order by the Bankruptcy Court or any other court with
appropriate jurisdiction invalidating, disallowing, subordinating or limiting in
any respect the enforceability, priority or validity of any claims arising under
the Notes;
(xvii)    either the B&W PSA or the Toshiba PSA is terminated;
(xviii)    termination or suspension or the announcement of intention to
terminate or suspend funding by the Department of Energy for 80% of the cost of
the RD&D Program;
(xix)    termination or suspension, or material delay in completion, of the RD&D
Program or announcement of intention to terminate or suspend or material delay
in completion of the RD&D Program;
(xx)    termination, suspension or materially adverse modification of, or the
announcement of the intention to terminate, suspend or modify in a materially
adverse manner, that certain transitional supply agreement dated as of March 23,
2011 between EnrichmentCo and Joint Stock Company Techsnabexport; or
(xxi)    the entry of an order by the Bankruptcy Court or any other court with
appropriate jurisdiction which would have the effect of delaying, preventing, or
impeding the Restructuring.
Notwithstanding any provision in this Agreement to the contrary, upon the
written consent of USEC and the Majority Consenting Noteholders, the dates and
deadlines set forth in this subparagraph (c) may be extended prior to or upon
each such date or deadline, and such later date or deadline agreed to in lieu
thereof shall be of the same force and effect as the dates provided herein.
(d)    The date on which this Agreement is terminated in accordance with the
foregoing provisions of this paragraph 6 shall be referred to as the
“Termination Date”.
(e)    If this Agreement is terminated pursuant to this paragraph 6, then all
further obligations of the Parties hereunder with respect to which this
Agreement is terminated shall be terminated without further liability; provided,
however, that each Party shall have all rights and remedies available to it
under applicable law for all matters unrelated to this Agreement; and provided,
further, however, that no such termination shall relieve any Party of liability
for its material breach of this Agreement. Notwithstanding any provision




--------------------------------------------------------------------------------




in this Agreement to the contrary, the right to terminate this Agreement under
this paragraph 6 shall not be available to any Party whose failure to fulfill
any material obligation under this Agreement has been the cause of, or resulted
in, the occurrence of a termination event.
7.     Transfer of Notes. If, following execution of this Agreement by a
Consenting Noteholder, such Consenting Noteholder (directly or indirectly)
hypothecates, pledges, conveys, transfers, assigns or sells (collectively, a
“Transfer”) all or a part of the Notes held by such Consenting Noteholder to any
Person (each such Person, a “Transferee”), Transferee must (a) as a condition
precedent to the settlement of such Transfer, execute an assumption in
substantially the form set forth hereto as Exhibit B (the “Assumption
Agreement”) and (b) not hold, as a result of the Transfer, more than the Maximum
Notes Holdings. To the maximum extent permitted by applicable law, any Transfer
that is made in violation of the immediately preceding sentence shall be null
and void. A Consenting Noteholder shall use commercially reasonable efforts to
cause USEC and the Noteholder Advisors to receive (i) notification of such
Transfer and (ii) a copy of the executed Assumption Agreement, in each case
within three Business Days of the execution of an agreement (or trade
confirmation) in respect of such Transfer; provided, however, that a Transfer
shall not be effective until notification of such Transfer and a copy of the
executed Assumption Agreement are received by USEC and the Noteholder Advisors.
8.     Acquisition of Additional Notes. This Agreement shall in no way be
construed to preclude any Consenting Noteholder from acquiring additional Notes;
provided, however, that (a) any such additional Notes automatically shall be
subject to the terms of this Agreement and (b) the acquisition of any such
additional Notes shall not result in the Consenting Noteholder holding more than
the Maximum Notes Holdings. A Consenting Noteholder shall notify USEC and the
Noteholder Advisors, in writing, of any Notes acquired by it within three
Business Days of the execution of an agreement (or trade confirmation) in
respect of such acquisition.
9.     Confidential Treatment of Holdings of Consenting Noteholders. USEC and
each Consenting Noteholder agrees to keep confidential the names of the
Consenting Noteholders and the amount of Notes held (beneficially or otherwise)
by any Consenting Noteholder, except to the extent (a) required by applicable
law, (b) necessary to obtain any regulatory consents to the Restructuring and
the transactions contemplated by the Term Sheet or (c) agreed to in writing with
a Consenting Noteholder (and then, only with respect to such agreeing holder’s
holdings); provided that if disclosure is required by applicable law, advance
notice of the intent to disclose (unless it shall not be practicable to give
such advance notice) shall be given by the disclosing Party to each Consenting
Noteholder who shall have the right to seek a protective order prior to
disclosure; provided further that no notice shall be required regarding any
disclosure to a regulator having jurisdiction over a Consenting Noteholder or
any of its representatives in the course of such regulator’s general examination
or inspection. If USEC determines that it is required to attach a copy of this
Agreement to any Definitive Document, it will redact any reference to a specific
Consenting Noteholder and such holder’s holdings. Notwithstanding the foregoing,
USEC shall not be required to keep confidential the aggregate holdings of all
Consenting Noteholders.
10.    Party Representations. Each Party represents and warrants to each other
Party that:
(a)    Corporate Form. As of the date of this Agreement, (a) such Party is duly
organized, validly existing, and in good standing under the laws of the state of
its organization; (b) such Party has all requisite corporate, partnership, or
limited liability company power and authority to enter into this Agreement and
to carry out the transactions contemplated by, and perform its respective
obligations under, this Agreement (including consummation of the Restructuring);
and (c) the execution and delivery of this Agreement and the performance of its
obligations hereunder have been duly authorized by all necessary corporate,
partnership or limited liability company action on its part.




--------------------------------------------------------------------------------




(b)    No Conflicts. Except as provided in Schedule 10(b), the execution and
delivery of this Agreement by such Party and the performance of its obligations
hereunder (including consummation of the Restructuring) do not and shall not (i)
violate any provision of law, rule, or regulation applicable to it or its
certificate of incorporation or by-laws (or other organizational documents) or
(ii) conflict with, result in a breach of, or constitute (with due notice or
lapse of time or both and exclusive of defaults relating to solvency and
bankruptcy) a default under any material contractual obligation to which it is a
party or under its certificate of incorporation or by-laws (or other
organizational documents). Such Party is not aware of any event that, due to any
fiduciary or similar duty to any other person, would prevent it from taking any
action required of it under this Agreement.
(c)    Governmental Consents. The execution and delivery of this Agreement by
such Party and the performance of its obligations hereunder (including
consummation of the Restructuring) do not and shall not require any registration
or filing with, consent or approval of, or notice to, or other action to, with
or by, any federal, state or other governmental authority or regulatory body,
other than (i) such filings as may be necessary and/or required for disclosure
by the Securities and Exchange Commission, (ii) such filings as may be necessary
or required in connection with the Chapter 11 Case and (iii) as set forth in
Schedule 10(c).
(d)    Binding Obligation. This Agreement is the legally valid and binding
obligation of such Party, enforceable against it in accordance with its terms,
except as enforcement may be limited by bankruptcy, insolvency, reorganization
moratorium, or other similar laws relating to or limiting creditors’ rights
generally or by equitable principles relating to enforceability.
(e)    No Litigation. No litigation or proceeding before any court, arbitrator,
or administrative or governmental body is pending against such Party that would
adversely affect its ability to enter into this Agreement or perform its
obligations hereunder.
(f)    Legal Representation. Such Party has been represented by counsel in
connection with this Agreement and the transactions contemplated by this
Agreement and the Term Sheet, and has had the contents hereof fully explained by
such counsel and is fully aware of such contents and legal effect.
11.    Additional USEC Representations. USEC hereby represents and warrants that
nothing in the organizational documents of USEC or EnrichmentCo or applicable
law shall prevent USEC from immediately subsequent to the consummation of the
Restructuring, appointing any person of its choosing to the board of
EnrichmentCo, provided that such appointment complies with (a) the statements
contained in the letter from USEC to the Nuclear Regulatory Commission (NRC) on
June 27, 2013 describing the Restructuring and any determinations, consents,
conditions or restrictions that may be issued or required by the NRC; (b) the
requirements of Sections 184 and 193 of the Atomic Energy Act of 1954 (as
amended by Section 3116 of the USEC Privatization Act), 42 U.S.C. §§ 2234 and
2243, with respect to direct or indirect transfers of control of licensees and
limitations on foreign ownership, control and domination, and implementing NRC
regulations; and (c) the restrictions on access to classified, export controlled
and other sensitive information and control over classified or nuclear
operations under the Atomic Energy Act of 1954 and implementing regulations of
the NRC and U.S. Department of Energy (DOE).
12.    Additional Consenting Noteholder Representations. Each Consenting
Noteholder severally and not jointly represents and warrants to each other Party
that:
(a)    Holdings by Consenting Noteholders. It either (i) is the sole legal and
beneficial owner of the principal amount of Notes set forth on such Consenting
Noteholder’s signature page to this Agreement and all related claims, rights and
causes of action arising out of or in connection with or otherwise relating
thereto (for each such Consenting Noteholder, the “Consenting Noteholder
Claims”) or (ii) has sole




--------------------------------------------------------------------------------




investment or voting discretion with respect to such Notes and Consenting
Noteholder Claims and has the power and authority to bind the beneficial
owner(s) of such Notes and/or Consenting Noteholder Claims to the terms of this
Agreement. It has full and sole power and authority to vote on and consent to
matters concerning such Notes and Consenting Noteholder Claims with respect to
the Transaction. The principal amount of Notes set forth on such Consenting
Noteholder’s signature page to this Agreement is all of the principal amount of
Notes, directly or indirectly, legally or beneficially owned or held by
Consenting Noteholder together with its controlled Affiliates.
(b)    Holdings as of June 27, 2013. The principal amount of Notes set forth
opposite its name on the June 27 Schedule is all of the principal amount of
Notes, directly or indirectly, legally or beneficially owned or held by
Consenting Noteholder together with its controlled Affiliates as of June 27,
2013.
(c)    No Encumbrances. Its Notes and Consenting Noteholder Claims are free and
clear of any pledge, lien, security interest, charge, claim, voting restriction,
right of first refusal or other limitation of any kind, in each case that would
adversely affect its performance of the obligations set forth in this Agreement
at the time such obligations are required to be performed.
(d)    Prior Transfers. It has made no prior assignment, sale, grant, pledge,
conveyance, or other transfer of, and has not entered into any agreement to
assign, sell, grant, pledge, convey or otherwise transfer, in whole or in part,
any portion of its right, title, or interests in its Notes or Consenting
Noteholder Claims or its voting rights with respect thereto.
(e)    Accredited Investor. It is (i) a sophisticated investor with respect to
the transactions described herein with sufficient knowledge and experience in
financial and business matters and is capable of evaluating the merits and risks
of owning and investing in securities of USEC (including any securities that may
be issued in connection with the Transaction), making an informed decision with
respect thereto, and evaluating properly the terms and conditions of this
Agreement, and it has made its own analysis and decision to enter in this
Agreement, (ii) an “accredited investor” within the meaning of Rule 501 of the
Securities Act of 1933 (as amended) or a “qualified institutional buyer” within
the meaning of Rule 144A of the Securities Act of 1933 (as amended) and (iii)
acquiring any securities that may be issued in connection with the Transaction
for its own account and not with a view to the distribution thereof. Each
Consenting Noteholder hereby confirms that it has made its own decision to
execute this Agreement based upon its own independent assessment of documents
and information available to it, as it deemed appropriate and sufficient.
13.    Further Documentation/Cooperation.
(a)    The Noteholder Advisors are hereby authorized by each Consenting
Noteholder to continue to pursue and negotiate the terms of the Definitive
Documents with USEC and its advisors. USEC will negotiate in good faith with the
Noteholder Advisors with respect to the Definitive Documents. It shall not be
necessary for USEC to negotiate directly with any Consenting Noteholder unless
it has been advised in writing by the Consenting Noteholder that its interests
are no longer being represented by the Noteholder Advisors. For the avoidance of
doubt, there is no prohibition against direct communications between any
Consenting Noteholder and USEC with respect to the Definitive Documents or any
other matter. Notwithstanding anything to the contrary contained herein, the
Definitive Documents shall be consistent with the Term Sheet and otherwise
acceptable to the Majority Consenting Noteholders and USEC.
(b)    Prior to the commencement of and during the Chapter 11 Case, USEC shall,
except (i) in an emergency where it is not reasonably practicable or (ii) upon
consent of the Noteholder Advisors, provide draft copies of all motions or
applications and other documents USEC intends to file with the Bankruptcy Court
to the Noteholder Advisors no later than three Business Days prior to the date
when USEC intends to




--------------------------------------------------------------------------------




file any such document and shall consult in good faith with the Noteholder
Advisors regarding the form and substance of any such proposed filing with the
Bankruptcy Court; provided, however, that in the event that three Business Days’
notice is not practicable, USEC shall provide draft copies of any motions,
applications and other documents USEC intends to file with the Bankruptcy Court
to the Noteholder Advisors as soon as reasonably practicable and in no event
less than one day before the date when USEC intends to file any such document.
14.    Service on Official Committee. Notwithstanding anything herein to the
contrary, if an official committee is appointed in the Chapter 11 Case and a
Consenting Noteholder is appointed to and serves on such official committee, the
terms of this Agreement shall not be construed to limit such Consenting
Noteholder’s exercise of its fiduciary duties in its role as a member of such
committee, and any exercise of such fiduciary duties shall not be deemed to
constitute a breach of the terms of this Agreement; provided, however, that
serving as a member of such committee shall not relieve the Consenting
Noteholder of any obligations to vote in favor of the Plan; provided, further,
that nothing in this Agreement shall be construed as requiring any Consenting
Noteholder to serve on any official committee in the Chapter 11 Case.
15.    Public Announcements. Except as required by applicable law or regulation,
USEC shall not (a) use the name of any Consenting Noteholder (or any of its
controlled affiliates, officers, directors, trustees, managers, stockholders,
members, employees, partners, representatives or agents other than the
Noteholder Advisors, in such capacity) in any press release or filing with the
Securities and Exchange Commission without such Consenting Noteholder’s prior
written consent or (b) disclose to any person, other than legal, accounting,
financial and other advisors to USEC, the name of any Consenting Noteholder or
the principal amount or percentage of Notes held by any Consenting Noteholder or
any of its respective subsidiaries or affiliates; provided, however, that USEC
shall be permitted to disclose in the Press Release (defined below), the
aggregate principal amount of, and aggregate percentage of Notes held by the
Consenting Noteholders in the aggregate. USEC shall submit to the Noteholder
Advisors all press releases, public filings, public announcements or other
written communications with any news media in each case to be made by USEC
relating to this Agreement or the transactions contemplated hereby and any
amendments thereof for review and potential suggestions, which shall be promptly
provided. Except as required by applicable law or regulation, or the rules of
any applicable stock exchange or regulatory body, or in filings to be made with
the Bankruptcy Court, neither USEC nor the Consenting Noteholders shall, nor
shall they permit any of their respective affiliates to, make any public
announcement or otherwise communicate with any news media in respect of this
Agreement or the transactions contemplated hereby or by the Definitive
Documents; provided, however, that notwithstanding the foregoing USEC shall
issue a press release (the “Press Release”) no later than 8:00 a.m. Eastern Time
on the second Business Day following the Agreement Effective Date substantially
in the form attached hereto as Exhibit C, and shall promptly thereafter file
with the SEC a current report on Form 8-K filing the Press Release, this
Agreement, and the Term Sheet. Notwithstanding the forgoing, if USEC fails to
issue a Press Release in compliance with the previous sentence, any of the
Consenting Noteholders may issue a Press Release containing all material
information relating to the transactions contemplated hereby. Nothing in this
paragraph 15 shall be deemed to waive, amend or modify the terms of any
Noteholder Confidentiality Agreement and, for the avoidance of doubt and
notwithstanding anything to the contrary herein, the rights and obligations
under each Noteholder Confidentiality Agreement (including the disclosure rights
and obligations set forth in section 4 of the Noteholder Confidentiality
Agreements) shall govern in the event that a Disclosure Trigger (as defined in
the Noteholder Confidentiality Agreement) occurs or has occurred.
16.    Relationship Among Consenting Noteholders. Notwithstanding anything
herein to the contrary, the duties and obligations of the Consenting Noteholders
under this Agreement shall be several, not joint. Furthermore, it is understood
and agreed that no Consenting Noteholder has any duty of trust or




--------------------------------------------------------------------------------




confidence in any form with any other Consenting Noteholder, and there are no
commitments among or between them. In this regard, it is understood and agreed
that any Consenting Noteholder may trade in the Notes or other debt or equity
securities of USEC without the consent of USEC or any other Consenting
Noteholder, subject to applicable securities laws and paragraphs 7 and 8 of this
Agreement. No Consenting Noteholder shall have any responsibility for any such
trading by any other entity by virtue of this Agreement. No prior history,
pattern or practice of sharing confidences among or between Consenting
Noteholders shall in any way affect or negate this understanding and agreement.
17.    Entire Agreement. This Agreement, including exhibits, constitutes the
entire agreement of the Parties with respect to the subject matter of this
Agreement, and supersedes all other prior negotiations, agreements and
understandings, whether written or oral, among the Parties with respect to the
subject matter of this Agreement; provided, further, that the Parties shall
enter into various Definitive Documents upon the effective date of the Plan to
give effect to the transactions contemplated in this Agreement.
18.    Survival of Agreement. Each of the Parties acknowledges and agrees that
this Agreement is being executed in connection with negotiations concerning a
possible financial restructuring of USEC and in contemplation of a possible
bankruptcy filing by USEC, and thus (a) the rights granted in this Agreement are
enforceable by each signatory hereto without approval of the Bankruptcy Court,
(b) the exercise of such rights will not violate the automatic stay provisions
of the Bankruptcy Code and (c) USEC hereby waives its right to assert a contrary
position in the Chapter 11 Case with respect to the foregoing.
19.    Waiver. If the transactions contemplated herein are not consummated, or
following the occurrence of the Termination Date, if applicable, nothing shall
be construed herein as a waiver by any Party of any or all of such Party’s
rights and the Parties expressly reserve any and all of their respective rights.
Pursuant to Federal Rule of Evidence 408 and any other applicable rules of
evidence, this Agreement and all negotiations relating hereto shall not be
admissible into evidence in any proceeding other than a proceeding to enforce
its terms.
20.    Amendments.    Except as otherwise provided herein, this Agreement may
not be modified, amended or supplemented without prior written consent of USEC
and each Consenting Noteholder.
21.    Specific Performance. It is understood and agreed by the Parties that
money damages would be an insufficient remedy for any breach of this Agreement
by any Party and each non-breaching Party shall be entitled to specific
performance and injunctive or other equitable relief as a remedy of any such
breach, including, without limitation, seeking an order of the Bankruptcy Court
or other court of competent jurisdiction requiring any Party to comply promptly
with any of its obligations hereunder.
22.    Governing Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of New York, without regard to such
state’s choice of law provisions which would require the application of the law
of any other jurisdiction. By its execution and delivery of this Agreement, each
of the Parties irrevocably and unconditionally agrees for itself that any legal
action, suit or proceeding against it with respect to any matter arising under
or arising out of or in connection with this Agreement or for recognition or
enforcement of any judgment rendered in any such action, suit or proceeding, may
be brought in the United States District Court for the Southern District of New
York, and by execution and delivery of this Agreement, each of the Parties
irrevocably accepts and submits itself to the exclusive jurisdiction of such
court, generally and unconditionally, with respect to any such action, suit or
proceeding. Notwithstanding the foregoing consent to New York jurisdiction, if
the Chapter 11 Case is commenced, each Party agrees that the Bankruptcy Court
shall have exclusive jurisdiction of all matters arising out of or in connection
with this Agreement.




--------------------------------------------------------------------------------




23.    Waiver of Jury Trial. EACH OF THE PARTIES TO THIS AGREEMENT HEREBY
IRREVOCABLY WAIVES ALL RIGHT TO A TRIAL BY JURY IN ANY ACTION, PROCEEDING OR
COUNTERCLAIM ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE EXHIBITS
ATTACHED HERETO.
24.    Notices. All notices, requests and other communications hereunder must be
in writing and will be deemed to have been duly given only if (a) delivered
personally (with receipt confirmed telephonically), (b) delivered by electronic
or facsimile transmission (with receipt confirmed telephonically) or (c)
delivered by overnight courier (signature required) to the parties at the
following addresses, email addresses or facsimile numbers:
(a)    If to a Consenting Noteholder:


The address set forth beneath such Consenting Noteholder’s name
on the signature page below


with a copy to:


Akin Gump Strauss Hauer & Feld LLP
One Bryant Park
Bank of America Tower
New York, NY 10036-6745
Attn: Michael S. Stamer (mstamer@akingump.com)
Attn: James Savin (jsavin@akingump.com)
Facsimile: (212) 872-1002 and (202) 887-4288
(Confirm receipt with James Savin at telephone number (202) 887-4417)


(b)    If to USEC:


USEC Inc.
6903 Rockledge Drive
Bethesda, MD 20817
Attn: John C. Barpoulis (CFO-Office@usec.com)
Attn: Peter B. Saba (OGC-Office@usec.com)
Facsimile: (301) 564-3205
(Confirm receipt with Peter Saba at telephone number (301) 564-3327)


with a copy to:
Latham & Watkins LLP
885 Third Avenue
New York, New York 10022-4834
Attn: D. J. Baker (dj.baker@lw.com)
Attn: Rosalie W. Gray (rosalie.gray@lw.com)
Facsimile: (212) 751-4864
(Confirm receipt with Rosalie Gray at telephone number (212) 906-1282)


25.    Additional Parties. Without in any way limiting the provisions hereof,
additional holders of Notes may elect to become Parties by executing and
delivering to USEC and the Consenting Noteholders a counterpart hereof. Such
additional holders shall become a Party to this Agreement as a Consenting
Noteholder in accordance with the terms of this Agreement.




--------------------------------------------------------------------------------




26.    Successors and Assigns. Subject to paragraph 7, neither this Agreement
nor any of the rights or obligations hereunder may be assigned by any Party
hereto, without the prior written consent of the other Parties hereto, and then
only to a Person who has agreed to be bound by the provisions of this Agreement.
This Agreement is intended to and shall bind and inure to the benefit of the
Parties and their respective successors, permitted assigns, heirs, executors,
administrators and representatives.
27.    No Third-Party Beneficiaries. The terms and provisions of this Agreement
are intended solely for the benefit of the Parties hereto and their respective
successors and permitted assigns, and it is not the intention of the Parties to
confer third-party beneficiary rights upon any other person.
28.    Not a Solicitation. This Agreement does not constitute (a) an offer for
the purchase, sale, exchange, hypothecation, or other transfer of securities for
purposes of the Securities Act of 1933 and the Securities Exchange Act of 1934,
or (b) a solicitation of votes on a chapter 11 plan of reorganization for
purposes of the Bankruptcy Code. Votes from the Consenting Noteholders will not
be solicited until they have received a Disclosure Statement and related Ballot
in accordance with section 1125(b) or 1126(b), as applicable, of the Bankruptcy
Code.
29.    Interpretation/Construction.
(a)    Time Periods. If any time period or other deadline provided in this
Agreement expires on a day that is not a Business Day, then such time period or
other deadline, as applicable, shall be deemed extended to the next succeeding
Business Day.
(b)    Headings. The headings of the paragraphs and subparagraphs of this
Agreement are inserted for convenience only and shall not affect the
interpretation hereof.
(c)    Interpretation. For purposes of this Agreement, unless otherwise
specified: (i) each term, whether stated in the singular or the plural, shall
include both the singular and the plural, and pronouns stated in the masculine,
feminine or neuter gender shall include the masculine, feminine and the neuter
gender; (ii) all references herein to “paragraphs” or “Exhibits” are references
to paragraphs or exhibits of this Agreement; and (iii) the words ‘‘herein,’’
“hereof,” “hereunder” and ‘‘hereto’’ refer to this Agreement in its entirety
rather than to a particular portion of this Agreement.
(d)    Construction. Each Party acknowledges that it has received adequate
information to enter into this Agreement, and that this Agreement and the
Exhibits attached hereto have been prepared through the joint efforts of all of
the Parties. Neither the provisions of this Agreement or the Exhibits attached
hereto nor any alleged ambiguity herein or therein shall be interpreted or
resolved against any Party on the ground that such Party’s counsel drafted this
Agreement or the Exhibits attached hereto, or based on any other rule of strict
construction.
30.    Counterparts. This Agreement may be executed in one or more counterparts,
each of which, when so executed, shall constitute the same instrument and the
counterparts may be delivered by facsimile transmission or by electronic mail in
portable document format (.pdf).


[Signature Pages Follow]




--------------------------------------------------------------------------------




IN WITNESS WHEREOF, USEC Inc. and each of the Consenting Noteholders have
executed this Agreement as of the date first written above.






USEC INC.


[SIGNATURE ON ORIGINAL]


By: _____________________________________
Name:
Title:


 
    
 






--------------------------------------------------------------------------------




The undersigned agrees to this Restructuring Support Agreement and to become a
Consenting Noteholder.


CONSENTING NOTEHOLDER:




[SIGNATURES ON ORIGINAL / CONFIDENTIAL]


_____________________________________________
Name of Consenting Noteholder




By:    __________________________________________
Signature of Authorized Signatory of Consenting Noteholder


__________________________________________
Name of Authorized Signatory


__________________________________________
Title of Authorized Signatory




Address of Consenting Noteholder:


______________________________________________
______________________________________________
______________________________________________


Attn:______________________________________


Telephone Number:________________------__________


Facsimile Number:___________________________


Email Address:______________________________


Principal Amount of Notes:________________-____ -




 
    








--------------------------------------------------------------------------------






Schedule 10(b)
No Conflicts Exceptions
This Schedule assumes that USEC Inc.’s restructuring is consummated as set forth
in the Term Sheet attached as Exhibit A. Accordingly, all contracts not rejected
as permitted by the Bankruptcy Code are assumed as provided for in the
Bankruptcy Code. Only material agreements that are intended to be assumed but
may be subject to Bankruptcy Code Section 365(c) and applicable Third Circuit
law requiring counterparty consent to assumption are listed here:


1.
Non-Exclusive Patent License between USEC Inc. and the United States Department
of Energy



2.
Cooperative Agreement among USEC Inc., American Centrifuge Demonstration, LLC
and the United States Department of Energy1



3.
Agreement between United States Department of Energy and USEC Inc.     dated
2002-06-17 (known as the June 2002 Agreement)





1 This will be completed by year-end. If extended, USEC Inc. may not be a party
after 1/15/14.






--------------------------------------------------------------------------------




Schedule 10(c)
Governmental Consents Exceptions
1.
U.S. Department of Energy (DOE) -

(a)
Filings with, consents or approval of, or notices to, or other actions required
to assume contracts entered into by DOE with USEC which are set forth in
Schedule 10(b) (which is incorporated by reference in this Schedule as if fully
set forth herein); or

(b)
Filings with, consents or approval of, or notices to, or other actions required
to maintain access to Classified Information in accordance with the Atomic
Energy Act; implementing regulations including 10 CFR Part 95, and 10 CFR Part
725 and applicable guidance.

2.    U.S. Nuclear Regulatory Commission (NRC)-
(a)
Filings with, consents or approval of, or notices to, or other actions required
to comply with requirements of Sections 184 and 193 of the Atomic Energy Act of
1954 (as amended by Section 3116 of the USEC Privatization Act), 42 U.S.C. §§
2234 and 2243, with respect to direct or indirect transfers of control of
licensees and limitations on foreign ownership, control and domination, and
implementing NRC regulations which may be required if the restructuring differs
materially from the statements contained in the letter from USEC to the Nuclear
Regulatory Commission (NRC) on June 27, 2013 describing the Restructuring; or

(b)
Filings with, consents or approval of, or notices to, or other actions required
upon filing of the bankruptcy petition or during the bankruptcy proceeding in
accordance with 10 CFR Part 70; 10 CFR Part 76 and applicable guidance including
but not limited to NUREG 1556.

Schedule 10 (c) Definitions:
“Atomic Energy Act” means the Atomic Energy Act of 1954, as amended (42 U.S.C.
2011 et seq.).
“Classified Information” means (i) information classified as either Restricted
Data or Formerly Restricted Data or (ii) National Security Information.
“Formerly Restricted Data” means information jointly determined by DOE and the
Department of Defense to be related primarily to the military utilization of
nuclear weapons and removed (by transclassification) from the Restricted Data
category pursuant to section 142(d) of the Atomic Energy Act. (See 10 CFR
§1045.3)
“National Security Information” means information that has been determined
pursuant to Executive Order 12958, as amended (68 Federal Register 15315 (March
28, 2003)), or prior or subsequent Executive Orders to require protection
against unauthorized disclosure and is marked to indicate its classification
status when in document form. National Security Information is referred to as
'defense information' in the Atomic Energy Act. (See 10 CFR §1045.3)
“Restricted Data” means a kind of classified information that consists of all
data concerning the following, but not including data declassified or removed
from the Restricted Data category pursuant to section 142 of the Atomic Energy
Act: (i) design, manufacture, or utilization of atomic weapons; (ii)




--------------------------------------------------------------------------------




production of special nuclear material; or (iii) use of special nuclear material
in the production of energy. (See 10 CFR §1045.3)








--------------------------------------------------------------------------------




Exhibit A
Term Sheet
This Term Sheet sets forth the principal terms of a proposed financial
restructuring (the “Restructuring”) of USEC Inc. (“USEC” or the “Company”)
agreed to by the Company and certain unaffiliated holders (collectively, the
“Consenting Noteholders”) of 3.0% Convertible Senior Notes (the “Notes”) due
October 1, 2014, issued pursuant to that certain Indenture dated as of September
28, 2007 (as amended, supplemented or otherwise modified from time to time, the
“Indenture”), by and among USEC, as issuer, and Wells Fargo Bank, N.A., as
trustee. This Term Sheet is an integral part of and is incorporated by reference
into the Plan Support Agreement (the “Agreement”) to which it is attached as
Exhibit A. This Term Sheet supersedes any proposed term sheet regarding the
subject matter hereof and dated prior to the date hereof.
Classification and Treatment of Claims Against and Interests in USEC
Administrative, Priority Tax and Other Priority Claims:    
On or as soon as practicable after the Effective Date, each holder of an
administrative, priority tax or other priority claim shall receive treatment of
such claim consistent with the provisions of section 1129(a)(9) of the
Bankruptcy Code.
Secured Claims    
All Allowed Secured Claims will be reinstated and otherwise not impaired and all
liens shall be continued until the Claims are paid in full.
DIP Facility    
On the Effective Date, the claims in connection with the DIP Facility, if any,
shall be paid in full, in cash, unless otherwise agreed by the lender. If the
DIP Facility is not paid in full by agreement of the lender, the underlying
Claim shall continue in full force and effect and all DIP liens shall continue
against Reorganized USEC until such Claim is paid in full.
Notes    
On the Effective Date, in exchange for their Notes claims (inclusive of
principal, fees and interest accrued through the Petition Date), holders of the
Notes shall receive, on a pro rata basis, (i) 79.04% of the common stock of
reorganized USEC (the “New Common Stock”), subject to dilution on account of the
Management Incentive Program (as defined below), (ii) cash equal to the amount
of the interest accrued on account of the Notes from the date of the last
interest payment made before the Petition Date to the Effective Date and (iii)
$200 million in principal amount of new notes (“New Notes”) issued by
Reorganized USEC on terms described further herein and otherwise acceptable to
the Majority Consenting Noteholders and the Company.2 
2 “Majority Consenting Noteholders” means Consenting Noteholders holding a
majority in principal amount of the Notes held by the Consenting Noteholders as
of the relevant time.
Preferred Stock and Warrants3     
In exchange for B&W’s existing Preferred Stock and warrants, B&W to receive (i)
$20.19 million of New Notes and (ii) 7.98% of the New Common Stock (subject to
dilution on account of a management incentive plan); and in exchange for
Toshiba’s existing Preferred Stock and warrants,




--------------------------------------------------------------------------------




Toshiba to receive (i) $20.19 million of New Notes and (ii) 7.98% of the New
Common Stock (subject to dilution on account of a management incentive plan).
Such New Common Stock may be structured in a similar manner as the Class B
Common Stock structure in previous investment.
Existing Preferred Stock, warrants and any other equity securities owned by B&W,
Toshiba or any of their affiliates to be cancelled.
B&W and Toshiba to each agree to discuss in good faith with USEC the possible
investment of up to $20.19 million (for an aggregate investment of $40.38
million) of equity in ACP in a special purpose entity to commercialize ACP in
the future, subject to mutually agreed upon terms and conditions including
receipt of an acceptable ACP business plan and subject to corporate approvals,
but in any event contingent upon the closing of funding for the American
Centrifuge Plant of not less than $1.5 billion of debt supported by the DOE loan
guarantee program or other government support or funding in such amount.
The existing securities purchase agreement dated May 25, 2010, and investor
rights agreement dated September 2, 2010, will be terminated without liability
to, or any future obligation of, any party. The existing strategic relationship
agreement dated May 25, 2010, will be assumed under the Plan. A supplementary
strategic relationship agreement will be entered as of the Effective Date
reflecting the provisions of this term sheet.
For the avoidance of doubt, the New Common Stock issued to B&W and Toshiba will
not be subject to requirements regarding Orderly Sales Arrangements (as defined
in the securities purchase agreement).
No change to current arrangements among American Centrifuge Manufacturing, LLC,
B&W and USEC related to the manufacture of centrifuges for ACP.
Toshiba and USEC shall discuss in good faith the possibility of Toshiba
receiving more favorable off-take conditions than those set forth in the current
strategic relationship agreement.
3 Subject to agreement by Toshiba and B&W.
General Unsecured Claims Other Than Notes Claims
On or as soon as reasonably practicable after the Effective Date or when such
obligation becomes due according to its terms, whichever is later, in exchange
for their Allowed Unsecured Claims against USEC, each of the holders thereof
shall be paid in full, in cash, or otherwise not impaired consistent with
section 1124 of the Bankruptcy Code.
Allowed Unsecured Claims held by subsidiaries of USEC shall be reinstated and
otherwise not impaired, unless otherwise agreed by the holder of each such
Claim.
Section 510(b) Claims    
To be subordinated to the maximum extent possible under the Bankruptcy Code.
Equity Interests    
On the Effective Date, in exchange for their prepetition common stock interests
in USEC and other equity interests in USEC, including warrants, rights and
options to acquire such prepetition common stock interests (collectively, the
“Old Equity”), the holders of Old Equity shall receive




--------------------------------------------------------------------------------




their pro rata share of 5% of the New Common Stock, subject to dilution on
account of the Management Incentive Program.


Other Principal Plan Terms


Executory Contracts and Unexpired Leases
Pursuant to the terms and conditions of the Plan, on the Effective Date,
reorganized USEC shall assume all of its unexpired leases and customer and
vendor executory contracts.
Exit Facility
On the Effective Date, reorganized USEC shall enter into the Exit Facility. It
is acknowledged and agreed that EnrichmentCo may act as the Exit Lender and/or
provide other intercompany secured funding to USEC, which shall be secured by
all assets of USEC.
New Common Stock    
The New Common Stock shall constitute 100% of the equity interests in
reorganized USEC, subject to dilution on account of the Management Incentive
Program.
Subject to foreign ownership restrictions in charter; additional restrictions
may be necessary to preserve NOLs and other tax attributes/built in losses;
possible NRC issues.
Terms to be agreed to prior to the earlier of the commencement of the
Solicitation or the Petition Date.
New Notes
Material Terms of New Indenture and Limited Subsidiary Guaranty
Interest. The New Notes shall pay cash interest at a rate of 8%. Reorganized
USEC may elect to (a) pay in kind up to 1.5% of interest for the time period
between the date of issuance and September 30, 2014, (b) pay in kind up to 3% of
interest for the time period between October 1, 2014 and September 30, 2015, and
(c) pay in kind up to 5.5% of interest from October 1, 2015 through maturity, at
its option.
Maturity. The New Notes shall mature 5 years from the date of issuance; provided
that the maturity date shall be automatically extended to 10 years from the date
of issuance upon the initial draw or other initial funding, in each case, of a
material amount, under binding agreements providing for (i) the funding for the
American Centrifuge Plant (“ACP”) of not less than $1.5 billion of debt
supported by the DOE loan guarantee program or other government support or
funding in such amounts, or (ii) the implementation and deployment of a National
Security Train Program utilizing American Centrifuge technology with an expected
total program cost to be funded by the government of not less than $750 million.
Offer to Repurchase. In the event that reorganized USEC experiences a change of
control (as defined in the Indenture for the New Notes but expressly excluding
(a) any equity raise intended to support ACP or another next generation
enrichment technology or (b) any sale or merger of reorganized USEC to or into
an entity for the purpose of continuing to pursue commercialization of the ACP
or such other next generation enrichment technology), USEC will be required to
offer to repurchase all of the notes at 101% of the aggregate principal amount
repurchased plus accrued and unpaid interest, if any.




--------------------------------------------------------------------------------




Ranking of the Notes. The New Notes shall be expressly subordinated to and will
rank junior to any funding provided by EnrichmentCo.
EnrichmentCo. Limited Guarantee; Security. The New Notes shall be guaranteed
(the “Guarantee”) by EnrichmentCo. and secured by a “silent” lien (the “Lien”)
on the assets of EnrichmentCo. which secured EnrichmentCo.’s previous revolving
credit facility, plus any assets of EnrichmentCo. securing the Designated Senior
Claims (as defined below) (the “Collateral”). The Guarantee and Lien shall be
expressly and contractually subordinated in all rights and respects to the
following (the “Designated Senior Claims”):
(i)
Guarantees and liens granted to secure the Exit Facility;

(ii)
Guarantees and liens granted for the benefit of the PBGC pursuant to any
settlement of the alleged 4062(e) event at Portsmouth or any future 4062(e)
event;

(iii)
Guarantees and liens granted to secure USEC’s equity commitment with respect to
the financing of ACP;

(iv)
Guarantees and liens granted for the benefit of the Department of Energy, export
credit agencies or any other lenders/insurers providing any financing or
government support of ACP; and

(v)
Claims against EnrichmentCo by the Federal Government.

Other than with respect to the Unconditional Interest Claim (as defined below),
the Lien and Guarantee shall automatically terminate and no longer be in effect
upon the occurrence of any of the following (each, a “Termination Event”):
(i)
the involuntary termination by the PBGC of any of the qualified pension plans of
USEC or EnrichmentCo;

(ii)
the cessation of funding prior to completion of the RD&D Program; and

(iii)
the termination of efforts by USEC to commercialize ACP and either (A) the
efforts of USEC to commercialize another next generation enrichment technology
funded at least in part by new capital provided by EnrichmentCo have been
terminated or are not being pursued or (B) the attainment of capital necessary
to commercialize another next generation enrichment technology with respect to
which USEC is involved which does not include new capital provided by
EnrichmentCo.  

Furthermore, EnrichmentCo. shall be expressly prohibited from making any payment
of principal on the New Notes at any time EnrichmentCo has past-due and unpaid
liabilities owed to the Federal Government.
The Unconditional Interest Claim shall mean the amount equal to the amount of
interest on the New Notes (at the non-default rate of 8% per annum) that is
accrued and unpaid in cash from the date of issuance through the earlier of
(x) the date of commencement by EnrichmentCo of a proceeding under chapter 7 or
chapter 11 of the Bankruptcy Code or (y) the maturity of the New Notes.4 The
Unconditional Interest Claim shall continue to be guaranteed by EnrichmentCo.
and secured by the Lien notwithstanding the occurrence of a Termination Event.
4 For the avoidance of doubt, the Unconditional Interest Claim includes any
interest paid in kind.




--------------------------------------------------------------------------------




Restrictive Covenants.
The indenture pursuant to which the New Notes will be issued will contain
covenants consistent with the corresponding covenants (if any) in the Indenture
for the Notes (except as noted) covering (i) the payment of principal and
interest, (ii) maintenance of an office or agency for the payment of the notes,
(iii) SEC Reports (reorganized USEC will continue to file reports with the SEC
even if not subject to reporting requirements), (iv) stay, extension and usury
laws, (v) existence, (vi) maintenance of properties and (vii) maintenance of
insurance. The indenture will otherwise contain no covenants that restrict the
operation of USEC or its subsidiaries, or their respective businesses other than
(i) limitations on EnrichmentCo.’s ability to transfer the Collateral, which
covenant (a) will permit transfers in the ordinary course of business and in
connection with an operational wind down of the business of EnrichmentCo., (b)
will not limit transfers in support of ACP or next generation enrichment
technology and (c) will permit unrestricted transfers of cash to USEC for
general corporate purposes, to support its obligations under the New Notes and
in support of ACP or next generation enrichment technology and (ii) limitations
on liens that may be imposed on the assets of EnrichmentCo. (with exceptions
consistent with USEC’s previous revolving credit facility).
Management Incentive Program    
On, or as soon as reasonably practicable after, the Effective Date, a management
incentive program (the “Management Incentive Program”) shall be implemented to
provide designated members of senior management of reorganized USEC with New
Common Stock and/or options to purchase shares of New Common Stock. The
Management Incentive Program will be attached to the Plan.
Restructuring Expenses    
USEC shall pay all reasonable documented out-of-pocket expenses of each
Consenting Noteholder and the fees and expenses of Akin Gump Strauss Hauer &
Feld LLP, Delaware counsel to the Consenting Noteholders and Houlihan Lokey (in
accordance with the terms of their respective engagement letters) in connection
with the Restructuring, including, without limitation, in connection with the
negotiation, documentation and consummation of this Term Sheet, the solicitation
materials, the Plan, all other documents related to the Plan and the
Restructuring contemplated hereby and thereby. For the avoidance of doubt, all
fees and expenses of Akin Gump Strauss Hauer & Feld LLP, Delaware counsel to the
Consenting Noteholders and Houlihan Lokey that have accrued but remain unpaid as
of the Effective Date shall be paid in full by USEC, in cash, no later than the
Effective Date without application to the Bankruptcy Court.
Also, B&W to receive reimbursement of all reasonable and documented
out-of-pocket expenses of B&W and the fees and expenses of Baker Botts L.L.P.,
Delaware counsel to B&W and E&A Advisors, LLC in connection with the
Restructuring, except as otherwise provided in the B&W PSA; and Toshiba to
receive reimbursement of all reasonable and documented out-of-pocket expenses of
Toshiba and the fees and expenses of Morrison & Foerster LLP, Delaware counsel
to Toshiba and GLCA in connection with the Restructuring, except as otherwise
provided in the Toshiba PSA.
Corporate Governance    
The New Board shall have between seven (7) and eleven (11) members, consisting
of the chief executive officer of reorganized USEC and between six (6) and ten
(10) members (all of whom shall be U.S. citizens, except and to the extent that
mitigation measures acceptable to the NRC and DOE




--------------------------------------------------------------------------------




are in place), including the Chairperson, which shall be the individuals
identified in connection with satisfaction of the Material Conditions.
B&W and Toshiba shall each have the right, but not the obligation, to elect one
member consistent with current board/information arrangements among B&W, Toshiba
and USEC.
Registration    
The Company will register the New Common Stock under the Exchange Act and
maintain its status as a reporting company. Subject to meeting applicable
listing standards, the Company will use commercially reasonable efforts to list
the New Common Stock for trading on a national securities exchange as soon as
practicable following the Effective Date. To the extent reasonably practicable,
without derogating from the terms hereof, the parties shall structure the Plan
to maximize the ability of USEC to list the New Common Stock on a national
securities exchange.
The New Common Stock will be issued pursuant to one or more exemptions from
registration under federal and state securities laws, including the exemption
provided by section 1145 of the Bankruptcy Code, if applicable. Registration
rights for Noteholders who cannot use the section 1145 exemption, such as
certain affiliates, to be discussed.
The parties shall use good faith efforts to structure the Restructuring and the
transactions contemplated to the maximum extent possible in a tax-efficient
manner for the Company and the Consenting Noteholders.
Releases    
To the extent permitted by applicable law and approved by the Bankruptcy Court,
the Plan shall provide for the release by USEC and creditors voting in favor of
the Plan receiving a recovery under the Plan of any and all claims or causes of
action, known or unknown, relating to any pre-Petition Date acts or omissions,
except for gross negligence, willful misconduct, criminal misconduct or fraud,
committed by any of the following: (i) USEC, (ii) any of USEC’s affiliates,
(iii) the current directors and officers of USEC and each of its affiliates (as
of the Effective Date); (iv) the Consenting Noteholders, (v) B&W in its capacity
as the holder of the B&W Claims and/or Interests, (vi) Toshiba in its capacity
as the holder of the Toshiba Claims and/or Interests, and (vii) each of the
directors, officers, partners, members, managers, representatives, employees and
advisors of (i)-(vi).
Exculpation    
To the extent permitted by applicable law and approved by the Bankruptcy Court,
USEC, USEC’s affiliates, the Consenting Noteholders, B&W, Toshiba and their
respective directors, officers, partners, members, managers, representatives,
employees and advisors shall have no liability to any holder of a claim or
equity interest for any act or omission in connection with, or arising out of,
the negotiation and implementation of the Restructuring, including the
negotiation and the pursuit of approval of the Disclosure Statement, the Plan
and the solicitation of votes for, or confirmation of, the Plan, and the
consummation of the Plan, except for willful misconduct, gross negligence,
criminal misconduct or fraud as determined by a final order of the Bankruptcy
Court and, in all respects, shall be entitled to rely upon the advice of counsel
with respect to their duties and responsibilities under the Plan.
Other Restructuring Actions    
Paducah transition planning and RD&D Program to be discussed and reasonably
acceptable to the Majority Consenting Noteholders.




--------------------------------------------------------------------------------




Exhibit B
Assumption Agreement
Reference is hereby made to that certain Plan Support Agreement (as such
agreement may be amended, modified or supplemented from time to time, the “Plan
Support Agreement”) among USEC Inc. and the noteholders party thereto.
Capitalized terms not otherwise defined herein shall have the meaning ascribed
to such terms in the Plan Support Agreement. As a condition precedent to
becoming the beneficial holder or owner of [__________] dollars ($__________) in
[___] Notes (the “New Notes”), the undersigned ______________ (the “Transferee”)
hereby agrees to become bound by the terms, conditions and obligations set forth
in the Plan Support Agreement. This Assumption Agreement shall take effect and
shall become an integral part of the Plan Support Agreement immediately upon its
execution and the Transferee shall be deemed to be bound by all of the terms,
conditions and obligations of the Plan Support Agreement as of the date thereof.
Transferee hereby represents that, after giving effect to its acquisition of the
New Notes, Transferee, together with its Affiliates, directly or indirectly,
legally or beneficially owns or holds $[___] in principal amount of the Notes.
IN WITNESS WHEREOF, the ASSUMPTION AGREEMENT has been duly executed by the
undersigned as of the date specified below.
Date: __________, 2013
TRANSFEREE:


______________________________________
Name of Transferee


______________________________________
Signature of Authorized Signatory of Transferee


______________________________________
(Type or Print Name and Title of Authorized Signatory)


Address of Transferee:


______________________________________
______________________________________
______________________________________
Attn:__________________________________
Tel:___________________________________
Fax:__________________________________
Email: ________________________________









--------------------------------------------------------------------------------




Exhibit C
Draft Press Release


[OMITTED; FILED WITH ORIGINAL AGREEMENT DATED 12/13/13]




--------------------------------------------------------------------------------




Exhibit D
Form of Plan


[OMITTED; FILED WITH ORIGINAL AGEEMENT DATED 12/13/13; TO BE SUPERCEDED BY PLAN
FILED WITH BANKRUPTCY COURT]




--------------------------------------------------------------------------------




Exhibit E
Form of USEC Governing Documents


[OMITTED; FILED WITH ORIGINAL AGREEMENT DATED 12/13/13;
TO BE SUPERCEDED BY USEC GOVERNING DOCUMENTS FILED WITH
BANKRUPTCY COURT]










